t c memo united_states tax_court dennis c gandy petitioner v commissioner of internal revenue respondent dennis c gandy and carolyn s gandy petitioners v commissioner of internal revenue respondent docket nos filed date william a roberts and jeffrey c adams for petitioners shelley d turner and audrey m morris for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in federal_income_tax and additions to tax for petitioners dennis c and carolyn s gandy as follows these consolidated cases were tried before judge edna g parker judge parker died after completion of the trial the parties were afforded an opportunity for a new trial in whole or in part but they consented to disposition of the cases on the record of the trial before judge parker year deficiency dollar_figure big_number big_number additions to tax sec_6653 sec_6661 1dollar_figure 1big_number big_number dollar_figure big_number big_number plu sec_50 percent of the interest due on the deficiency in the alternative to the additions to tax for fraud respondent determined additions to tax for negligence and for an addition_to_tax for delinquency respondent determined deficiencies in federal_income_tax additions to tax and a fraud_penalty for petitioner dennis c gandy as follows year deficiency additions to tax penalty sec_6661 sec_6663 sec_6653 dollar_figure big_number dollar_figure --- dollar_figure --- --- dollar_figure in the alternative to the fraud addition_to_tax and penalty respondent determined a negligence addition_to_tax for and an accuracy-related_penalty under sec_6662 for by amendment to answer respondent sought revised deficiencies in income_tax additions to tax and fraud_penalty for petitioner dennis c gandy as follows year deficiency additions to tax penalty sec_6653 sec_6661 sec_6663 dollar_figure big_number dollar_figure --- dollar_figure --- --- dollar_figure respondent reasserted a negligence addition_to_tax and penalty in the alternative to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided in these cases are as follows whether the statute_of_limitations precludes assessment and collection for any of the taxable years through whether dennis c gandy and carolyn s gandy petitioners received unreported schedule f income from dennis gandy nursery the nursery for through whether dennis c gandy mr gandy received unreported schedule f income from the nursery for and whether petitioners received unreported interest_income for and and overreported such income for whether petitioners failed to report capital_gain income for whether petitioners are entitled to a net_operating_loss_deduction for whether petitioners are liable for the additions to tax for fraud or for negligence for through whether mr gandy is liable for the addition_to_tax for fraud or for negligence for and for the fraud or negligence_penalty for whether petitioners are liable for an addition_to_tax for delinquency for whether petitioners are liable for the additions to tax under sec_6661 for through and whether mr gandy is liable for an addition_to_tax under sec_6661 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in ben wheeler texas at the time they filed their petitions in these cases during through petitioners were residents of van zandt county texas petitioners were married on date carolyn s gandy mrs gandy attended high school and completed the 10th grade prior to marrying mr gandy mr gandy received a bachelor’s degree in management in from the university of texas at austin petitioners were divorced on date mrs gandy moved back into the marital residence in however petitioners remain divorced burnice gandy is mr gandy's father in burnice gandy received a disability discharge from the military from that time burnice gandy's income consisted almost exclusively of military disability and social_security_benefits the nursery petitioners established the nursery in the nursery property is located miles south of van texas petitioners' residence is located on the nursery property during through petitioners owned and operated the nursery as a sole_proprietorship during and mr gandy owned and operated the nursery as a sole_proprietorship petitioners were cash_basis taxpayers during the years in issue the nursery sold trees and plants throughout the southwestern united_states the nursery grew approximately to percent of its products some trees were grown in the field and when large enough for the customers' needs were dug up by hand or if very large by machinery the dirt-covered roots of the tree then were covered with burlap and wire mesh this method of growing trees is known as ball and burlap b b the b b trees generally were sold to landscapers or construction companies during approximately percent of the nursery's production was in b b trees by percent was in container trees in the container method a tree is planted and grown in the container in which it will be sold to its ultimate_purchaser the nursery sold many of its container trees to chain stores for resale during the years in issue army-air force wal-mart k-mart and sears roebuck co were the major clients of the nursery the nursery grew much of its stock from small seedlings the nursery had approximately greenhouses and covered about acres the nursery would grow seedlings for a year in the seedhouse and then transplant them into the desired containers usually 2-gallon or 5-gallon containers those containers were moved from the seedhouse to pads where they could be spaced pruned and staked the 5-gallon container trees generally were spaced two or three times per year as they grew the nursery would water the container trees on the pads an average of about twice per day the container trees in the field operation would receive water and be fertilized four times a day at each stage some of the plants would be culled all aspects of this operation were done by hand the b b trees that were planted in the fields were also pruned and fertilized by hand the nursery hired mexican laborers to dig up b b trees on a piecework basis for a portion of the earliest years in issue petitioners used cash to pay the mexican pieceworkers beginning in mid-1987 the workers were paid_by check the nursery had a pulling crew that moved the trees from the field to the loading dock in order to fill an order the pulling crew placed by hand a name tag and a price tag on each of the container trees generally each year the nursery began shipping in late december or early january and continued until june or july of the following year the nursery owned its delivery trucks and employed the drivers the nursery had a loading crew to load the trucks the nursery delivered the container trees to its chain store customers using to 48-foot semitrucks approximately big_number 5-gallon container trees or big_number 2-gallon container trees or big_number 1-gallon container trees could fit on one truck the nursery infrequently shipped b b trees the nursery gave its truck drivers cash advances generally in amounts of dollar_figure to dollar_figure to pay for travel_expenses the drivers were required to bring back receipts if the total amount of a driver's receipts was less than the amount of the advance the difference was deducted from the driver’s paycheck at some point the nursery changed to a system whereby the drivers used credit or checks rather than cash to pay for fuel during harvest and shipping time the nursery employed almost twice as many field workers as during growing time during the years in issue the nursery employed to field workers during growing time and to during shipping time counting turnover as many a sec_150 workers might be employed during a year approximately percent of the nursery's seasonal labor force came from mexico during the earlier years in issue laborers were transported from mexico by persons known as coyotes who charged dollar_figure to dollar_figure per laborer the nursery advanced the mexican laborers the coyote payments in cash and then deducted payments from their paychecks some laborers would leave before all of the advance had been recovered some of the mexican laborers lived on the nursery property in a concrete bunkhouse type facility petitioners deducted a small amount per week from the paychecks of these men as a charge for housing every year mr gandy and some of his employees would travel to tennessee and dig up trees for up to a month they would camp out when on these trips they would dig up trees for b b and for bareroot trees bareroot is a method of preparing trees for immediate sale the trees are dug up then the dirt around the roots is removed and the trees are replanted into containers with fresh soil mr gandy used cash when he traveled to tennessee purchasing sleeping bags blankets and other camping supplies office practices for the first years of the nursery's operation petitioners ran the sales and billing activities out of their residence at first mrs gandy prepared invoices and shipping documents by hand after a while she bought and used a typewriter in approximately petitioners built a small office building at that time the office building had three rooms a kitchen and tag room where the picture tags and bands that would be attached to the trees were stored and organized an office for mr gandy and an office and reception area for mrs gandy in approximately they expanded the office building adding three more rooms with the addition of these rooms the building had an office for_the_use_of the nursery's salesmen a separate reception area and a larger tag room the former kitchen tag room was made into a break room in approximately petitioners bought a tandy computer for the nursery due to the computer's limited capabilities petitioners decided to use it only for billing the nursery's more detailed and frequent accounts generally those of the chain store customers petitioners continued the use of the previous invoice system for the remaining customers these orders were not recorded on the computer the two types of invoices had separate numbering sequences mrs gandy established two ledgers one for each type of invoice in petitioners bought an ibm computer with a new accounting software package during through a portion of mrs gandy worked in the business office of the nursery on a daily basis she was in charge of the office and trained the employees who worked there sometime during mrs gandy quit working in the office ann dozier dozier became the office manager after mrs gandy left mr gandy spent very little time in the office spending most of his time in the field many of the office employees were either friends or relatives of petitioners or of each other during the years in issue petitioners maintained a business bank account at the first state bank of van styled dennis gandy nursery account no which was the business bank account for the nursery during mr gandy maintained a business bank account at the first national bank of canton styled dennis gandy nursery account no this latter account was opened on date thereafter this new account was used as the business account for the nursery all references to the nursery bank account refer to the business bank account in use as of the date discussed during the years in issue the nursery had office procedures that generally were followed by petitioners and nursery employees various nursery office employees would assist the walk-in customers and write up invoices the chain store invoices were generated from the computer petitioners continued to maintain the two sets of ledgers during through petitioners maintained one set of ledgers to record receipts from the nursery that generally were not deposited into the nursery bank account that set consisted of the ledgers that listed the handwritten or typed invoices those ledgers were referred to by the nursery employees as the cash book or cash ledger or the walk-in book or walk-in ledger the walk-in ledger petitioners maintained a second set of ledgers to record receipts from the nursery that generally were deposited into the nursery bank account this second set of ledgers contained listings of the computer-generated invoices employees referred to these ledgers as the deposits ledger or deposits book or the chain store book or the chain store ledger the chain store ledger during through the nursery sales invoices were marked with a p when they were first posted to the appropriate ledger the nursery sales invoices were marked with a second p pp when the amount due was paid_by the customer those sales invoices that were marked with a pp but were not dated were those sales that were generally paid_by the customer on the date of the invoice the walk-in invoices and the chain store invoices were kept in different file drawers the receptionist would post the walk-in invoices to the walk-in ledger the walk- in ledger was kept in the receptionist's desk along with any checks or cash collected those two or three employees who usually worked with the computer posted the chain store invoices to the chain store ledger the chain store ledger was kept in the computer room or in one of the offices generally each day one of the nursery's employees usually the receptionist would go to the bank certain of the checks taken to the bank were cashed mrs gandy generally determined which checks would be cashed and which would be deposited the checks that were cashed generally came from b b customers or from those customers who made infrequent purchases ie those listed in the walk-in ledger not from the chain store customers the receptionist was instructed by mrs gandy to limit the checks cashed to an amount less than dollar_figure the purpose of the instructions was to avoid reports of currency_transactions to the internal_revenue_service irs no deposits of currency were made into the nursery bank account during the years in issue cash receipts or cash from the negotiation of checks was turned over to petitioners cash was kept in the receptionist's desk drawer if a large amount accumulated mr gandy put it in the safe at petitioners' residence at the end of the day any cash remaining in the drawer would be given to petitioners mrs gandy sometimes used cash from the drawer to buy groceries putting in a receipt in order to account for the day's transactions to mr gandy each night the office did not have a safe or alarm system money that was put into the safe at petitioners’ residence was not returned to the office sometimes mr gandy would make cash payments to the laborers from the money at the residence some of petitioners' household bills were paid from the nursery bank account when paying utility bills that included both the nursery and their residence mrs gandy would indicate in the nursery checkbook what amount was for their residence petitioners wrote a check from the nursery bank account to themselves every few weeks and deposited it into their personal checking account for living_expenses the amounts of those checks usually were dollar_figure dollar_figure or dollar_figure during through the total_amounts that petitioners withdrew from the nursery bank account for deposit into their personal checking account were amount dollar_figure big_number big_number year in date petitioners engaged john e shinn shinn a certified_public_accountant to prepare the nursery's financial statements and petitioners' income_tax return mr gandy asked shinn to assist them in procuring more appropriate software to manage their accounting and inventory functions shinn spent a month or two at the nursery office while analyzing the nursery's needs as a result petitioners purchased new computer_software that would track inventory as well as maintain the nursery's books_and_records this new system was installed during mid-1987 and the vendor provided training to the nursery employees loans to petitioners small_business administration petitioners received loans from the small_business administration sba the first loan was in the amount of dollar_figure after a severe drought in approximately to the second loan was for dollar_figure in to after severe winter weather damaged the crops the purpose of the sba loans was to enable petitioners to restart their nursery after these disasters petitioners placed the funds from these sba loans into certificates of deposit cd’s during and petitioners made the following payments on the sba loans date amount date date date date dollar_figure big_number big_number big_number production credit association production credit association pca is a lending institution that makes loans to farmers and ranchers petitioners began borrowing from pca in about and borrowed throughout the years in issue generally the activity on the pca loans was seasonal petitioners received disbursements from pca beginning in the late summer through fall and early winter and made payments in the spring of the year the pca loans had maturity dates of year or less but any unpaid balance at the maturity_date would be renewed with a new maturity_date disbursements of pca loans to petitioners during the specified years totaled year amount dollar_figure big_number big_number petitioners made payments on the pca loans during these same years by checks drawn on the nursery bank account prior to petitioners' receiving the sba loans pca held as collateral the equipment and nursery stock inventory and some real_estate the sba took a blanket lien with first priority on petitioners' assets moving pca to a secondary position thereafter petitioners used the cd’s that were funded with the sba loan proceeds as collateral for the loans from pca and from other lenders on date mr gandy borrowed dollar_figure from sunbelt savings then independent american savings the proceeds of this loan were used as a payment on the pca loans on date at the request of pca petitioners redeemed the cd’s that were being used for collateral in order to reduce the balance outstanding on their pca loan they made a payment of dollar_figure on that balance at the same time petitioners repaid the date loan for dollar_figure from sunbelt savings with funds from one of the redeemed cd’s other loans on date mr gandy borrowed dollar_figure from the first state bank of van this money was deposited in the nursery bank account petitioners repaid this loan with funds from the nursery bank account on date on date mrs gandy borrowed dollar_figure from the first state bank of van the proceeds of which went to vernon sexton this loan was repaid in approximately monthly payments from a bank account at sunbelt savings styled carolyn gandy trust for vernon sexton jr on date mr gandy borrowed dollar_figure from sunbelt savings petitioners used the proceeds to fund a portion of a mortgage loan that they made to todd fowler fowler as discussed below on date petitioners borrowed dollar_figure from paccar financial_corporation to purchase a piece of equipment petitioners completed repayment of this loan by date making payments from the nursery bank account on date petitioners borrowed dollar_figure from the first state bank of van petitioners deposited this money into the nursery bank account they repaid the loan on date from the nursery bank account during the fall of mrs gandy d b a the gandy travel agency borrowed a total of dollar_figure from first national bank of canton loans made by petitioners in petitioners began lending money to individuals generally for the purchase or construction of personal residences residential rental properties or commercial buildings during through petitioners made loans totaling at least year amount dollar_figure dollar_figure dollar_figure dollar_figure petitioners used funds from the nursery receipts to make many of the mortgage loans on one occasion petitioners borrowed dollar_figure as partial funding for a dollar_figure loan to fowler as petitioners began receiving payments from the early borrowers they used some of these funds to make new loans the mortgage loan payments that petitioners received from the borrowers were in the form of checks during through petitioners received payments totaling at least year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for some of the loans documents were drawn up and settlement conducted by an attorney or a title company petitioners provided the borrowers with repayment schedules indicating the amounts of principal and interest within each payment in about early mr gandy approached cary murray murray then president of the first state bank of van and told him that he had approximately dollar_figure that he wanted to invest in real_estate loans murray and his partner roy carty received a loan from petitioners in the amount of dollar_figure on date closing was conducted by a title company murray received a second loan in the amount of dollar_figure on date closing was conducted by the same title company each time mrs gandy brought the funds in cash to the title company which in turn gave the borrowers cashier's checks murray made payments on these loans by checks made out to dennis gandy beginning approximately month after receipt of the loan proceeds petitioners gave murray a form each year stating the amount of interest he had paid some of the closings were handled by attorney dean white white white made the following deposits of funds that were received from petitioners for the purpose of making loans date check cash borrower date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fowler tankersley magnusons spradlin in many instances petitioners disbursed the funds directly to the borrowers sometimes by check sometimes in cash on date petitioners disbursed dollar_figure in wrapped dollar_figure bills to james e carter mr gandy’s first cousin and sandra l carter at petitioners' kitchen table petitioners lent the carters an additional dollar_figure with draws beginning in date the first such draw in the amount of dollar_figure on date was by check for the subsequent draws mrs gandy delivered cash to the carters' business and wrote receipts for sandra l carter to sign a second note was drawn up on date after the additional money was advanced to the carters these loans to the carters were recorded in the county records terry and rhonda wilson borrowed dollar_figure from petitioners to pay for the house the wilsons were building closing occurred on date the wilsons received the funds in draws beginning in about date as the funds were needed for construction two draws one on date and another on date each for dollar_figure were in the form of checks mrs gandy disbursed most of the other funds in cash in bundles of dollar_figure bills at petitioners' residence bank accounts during petitioners maintained two personal bank accounts at the first state bank of ben wheeler styled carolyn or dennis gandy account no and account no during the days in date that account no was open petitioners deposited two checks from mortgage borrowers and one nursery check in the amount of dollar_figure they closed the account and transferred the balance to open account no during the approximately 4-month period during that petitioners used account no they deposited a total of dollar_figure including the transfer of dollar_figure from account no proceeds of checks from mortgage borrowers two nursery checks and five deposits of currency the largest of which was dollar_figure they distributed the majority of the funds to mortgage borrowers during some portion of the years in issue petitioners maintained the following personal bank accounts account name sunbelt savings account no carolyn gandy carolyn gandy trust for vernon sexton jr first state bank of van the carolyn gandy irrevocable_trust dennis gandy trustee dennis or carolyn gandy first national bank of canton dennis or carolyn gandy carolyn gandy mrs gandy used account no at sunbelt savings as a personal checking account for the gandy family until early date she deposited checks that were written to herself from the nursery bank account into this account mrs gandy opened account no at first national bank of canton in date this latter account was used primarily to pay for personal expenses account no at first state bank of van was opened with a deposit of a check for dollar_figure payable to mrs gandy from the nursery bank account the funds in this account were used to make a payment in the amount of dollar_figure to executive life_insurance co on date the funds of account no at first state bank of van were used to pay monthly drafts for life_insurance premiums with the exception of one check to the nursery in the amount of dollar_figure that was paid on date nearly all of the funds paid from this account went for the insurance premiums or bank charges previously both insurance_companies were paid from the nursery bank account during petitioners deposited a total of dollar_figure from the nursery bank account into this account during petitioners transferred another dollar_figure from the nursery bank account and during date deposited a small amount of nursery receipts into this account account no at first national bank of canton was used primarily for petitioners' mortgage lending activity all deposits made during were in cash with the largest being dollar_figure the deposits totaled dollar_figure and began on date all deposits from january through date were in cash there were such deposits ranging in amounts from dollar_figure to dollar_figure deposits occurring later in also included mortgage payment checks from the borrowers deposits during totaled dollar_figure all identifiable checks that were written on this account during and were payable to mortgage borrowers with the exception of one check for dollar_figure that was payable to mrs gandy during and one check for dollar_figure to the nursery in during some portion of the years in issue petitioners maintained the following cd accounts at sunbelt savings account name dennis gandy dennis gandy dennis gandy dennis gandy trustee for carolyn or dominick gandy dennis gandy trustee for carolyn or dominick gandy account no the first four cd’s listed above were funded with the proceeds from the sba loans petitioners deposited a few mortgage payments into account no along with the interest from the other four cd’s petitioners transferred funds from this cd account to the nursery bank account as follows date amount date date date date dollar_figure dollar_figure dollar_figure dollar_figure petitioners closed all five cd accounts at sunbelt savings on date the proceeds were used to reduce the balance of the pca loans and to pay off the date loan for dollar_figure and the date loan for dollar_figure during some portion of the years in issue four cd accounts were maintained with the first national bank of canton styled carolyn gandy account nos the four cd’s that established those four accounts were purchased during for a total of dollar_figure dollar_figure of which was presented in cash during some portion of the years in issue mrs gandy maintained a bank account at the first national bank of canton styled gandy travel agency account no the business_expenses of gandy travel agency the travel agency were paid from this account of the dollar_figure in loans that mrs gandy borrowed in the name of the travel agency in dollar_figure was deposited into this account and dollar_figure into account no during the years in issue burnice gandy maintained a personal bank account at the first state bank of van styled burnice gandy account no the burnice gandy account with very few exceptions the deposits during and consisted of burnice gandy's social_security and veterans' benefits and interest however on date a check payable to the nursery in the amount of dollar_figure was deposited into the burnice gandy account on the back of the check appeared the handwritten endorsement gandy's nursery the total deposit to the burnice gandy account on that date was dollar_figure also on date a check in the amount of dollar_figure was written from the burnice gandy account to mr gandy on date a check in the amount of dollar_figure was written from the burnice gandy account to mr gandy on date petitioners deposited into the burnice gandy account dollar_figure out of a check for dollar_figure payable to the nursery on date a check for dollar_figure payable to burnice gandy from the nursery bank account was deposited into the burnice gandy account on date one check payable to the nursery dollar_figure and checks from two of petitioners' mortgage loan borrowers dollar_figure and dollar_figure were deposited into the burnice gandy account during the following deposits of currency were made into the burnice gandy account date amount date date date date date date date date date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during the following checks were drawn on the burnice gandy account and deposited into the nursery bank account date of check amount date -- date -- date date date date date date date dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure during mr gandy maintained a personal bank account at the first national bank of canton styled dennis gandy account no during and mr gandy and burnice gandy maintained a personal bank account at the first state bank of ben wheeler styled burnice and dennis gandy account no the b d account the b d account was opened on date mr gandy opened the bank account by depositing two checks payable to the nursery that totaled dollar_figure plus dollar_figure in cash by late date a stamp was used to endorse checks that stamp read gandy's nursery burnice gandy acct mr gandy regularly caused checks payable to the nursery to be deposited into the b d account total deposits from date to date were dollar_figure deposits during totaled dollar_figure the following deposits were in currency date amount dollar_figure dollar_figure july dollar_figure july dollar_figure july dollar_figure july dollar_figure july dollar_figure aug dollar_figure aug dollar_figure aug dollar_figure aug dollar_figure aug dollar_figure aug dollar_figure sept dollar_figure sept dollar_figure sept dollar_figure sept dollar_figure oct dollar_figure oct dollar_figure oct dollar_figure oct dollar_figure oct dollar_figure nov dollar_figure dec dec dollar_figure dollar_figure june sept sept sept sept nov dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr gandy transferred money from the b d account to the nursery by check the memo section on those checks indicated loan during a total of dollar_figure was deposited into the nursery bank account from the b d account during the amounts transferred into the nursery bank account from the b d account totaled dollar_figure at various times during the years in issue mr gandy made statements to petitioners’ employees relatives and friends to the effect that he was sticking it to uncle sam and going to beat the government and that the only way to get ahead was to steal from yourself and cheat the government or not to show my cash transactions you know in business the lake house at some point prior to date mr gandy cosigned a loan for doug christensen christensen the security for this loan was a property known as the lake house christensen failed to make payments and the bank foreclosed on the mortgage petitioners borrowed dollar_figure from lindale state bank on date and of that amount used dollar_figure to redeem the lake house the remaining dollar_figure went to pay off a loan of dollar_figure that mr gandy had borrowed from lindale state bank on date petitioners made the following payments on the loan from lindale state bank all of which were made in cash date amount date date date date date date date date date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during the lake house was destroyed by fire in petitioners received insurance reimbursement in the amount of dollar_figure for the loss of the lake house and its contents on date petitioners deposited the insurance check into the nursery bank account petitioners did not rebuild the house during petitioners sold the lot on which the destroyed lake house had been located for dollar_figure settlement was conducted on date settlement charges to petitioners totaled dollar_figure personal expenditures on date petitioners bought a cadillac to purchase this car petitioners traded in a cadillac eldorado and paid dollar_figure in cash on date petitioners paid dollar_figure in cash for the purchase of real_estate causing a currency transaction report to be filed by mineola federal_savings_and_loan_association on date petitioners purchased a mink coat for dollar_figure they paid dollar_figure of this amount in cash and charged the balance to their american express card petitioners' divorce petitioners were experiencing marital difficulties during the mid-1980's petitioners entered into a divorce agreement on date this agreement was incorporated in the final decree of divorce signed on date the agreement awarded the following property to mrs gandy the loan notes that were held by petitioners said to total approximately dollar_figure dollar_figure to be paid on the date of divorce dollar_figure per year for years to be paid annually commencing on date a cadillac convertible a chevrolet van the travel agency percent of net recovery from a pending lawsuit and all personal_property items in her possession the property awarded to mr gandy was the nursery the marital home percent of the net recovery from the pending lawsuit and all personal_property items in his possession among the liabilities that were assumed by mrs gandy were any debts of the travel agency and percent of the tax_liabilities for and prior years liabilities assumed by mr gandy included those of the nursery and percent of the tax_liabilities for and prior years at the time of the agreement petitioners’ tax_return had not been filed petitioners each received physical custody of one of their two children and visitation rights as to the other child financial statements and federal_income_tax returns through petitioners engaged shinn to prepare the nursery's financial statements and their income_tax return mr gandy was interested in seeing how well the nursery was doing ie what the income and expenses were and determining what his tax_liabilities would be based on that income based on conversations with petitioners shinn assumed that all income was being deposited into the nursery bank account and that all expenses were being paid_by check shinn informed petitioners that he would be using the nursery bank account information to prepare the financial statements and the tax_return and that income and expense items would have to go through the bank account to be picked up for tax_return purposes shinn used the computer at his office to prepare the nursery's financial statements based on the nursery's bank statements shinn reviewed the financial statements with mr gandy regularly throughout the year mr gandy never brought to shinn's attention any expenses or receipts that were omitted from those statements petitioners' through federal_income_tax returns were filed reporting a status of married_filing_jointly the tax returns for through were prepared by shinn shinn prepared petitioners' through tax returns from information supplied to him by petitioners bank statements deposit tickets canceled checks and check stubs from the nursery bank account petitioners did not provide shinn with the ledgers or inform him of their existence petitioners never told shinn about the checks payable to the nursery that were cashed or about those deposited into accounts other than the nursery bank account mrs gandy never gave personal checking account information to shinn it was shinn's understanding that petitioners used the nursery bank account for their personal expenses and that they did not have a personal checking account shinn followed the method that had been used by the preparer of petitioners' tax_return the records from the nursery bank account were used by shinn to compute the gross_receipts of the nursery mr gandy represented to shinn that the deposits that were identified as being from burnice gandy were loans shinn did not include any cash income or expenses when preparing schedule f shinn used forms to calculate petitioners' interest_income for and schedule b listed interest from institutional sources only in for preparation of their tax_return petitioners provided to shinn a list of the mortgage notes and payment amounts from which shinn calculated additional interest_income on petitioners' federal_income_tax return they reported a dollar_figure capital_gain on the destruction of the lake house dollar_figure insurance proceeds less dollar_figure basis mrs gandy did not review or discuss the completed tax returns with shinn mr gandy never reviewed the returns with shinn prior to signing them later mr gandy brought to shinn's attention that the interest_income on the tax_return had been overreported after reviewing the list of mortgages shinn realized that the interest_income was overstated and also that mortgage interest had been received in and not reported on the returns for that year shinn informed mr gandy of this petitioners did not file amended returns for or and mr gandy filed tax returns for and reporting a filing_status of single his tax_return was prepared by shelby l davidson davidson davidson was not a certified_public_accountant at that time davidson prepared mr gandy's tax_return from information supplied by mr gandy including the bank statements from the nursery bank account yearend summary yearend balance_sheet and profit and loss statements the financial statements were reports generated from the nursery's computer davidson was not aware of any cash expenditures by the nursery dozier was the nursery employee who served as davidson's contact dozier supplied davidson with a handwritten list of the deposits into the nursery bank account and the supporting deposit slips both mr gandy and dozier told davidson that the deposits that were identified as being from burnice gandy were loans these deposits totaled dollar_figure they also identified other purportedly nontaxable amounts such as loans from pca or insurance proceeds the bank statements from the nursery bank account were used by davidson to compute the gross_receipts of the nursery for davidson compared the book amount of gross_receipts to the amount of the bank_deposits excluding those deposits that were identified as loans or other nontaxable amounts and used the net deposits which was the higher amount davidson was not aware of any deposits of nursery receipts being made into any bank accounts other than the nursery bank account nor was he aware of any checks to the nursery being cashed mr gandy represented to davidson that mrs gandy had received the mortgage notes in the divorce property settlement and that she would be reporting the interest_income from those notes davidson met with mr gandy to review the completed return thereafter davidson learned that the gandys' divorce had occurred during and in late he sent to mr gandy a letter indicating that the tax_return should be amended to include the interest earned on the mortgage notes while they were community_property an amended tax_return was not filed for mr gandy mr gandy's tax_return was prepared by gary w camp camp a certified_public_accountant camp prepared the tax_return from information supplied to him by mr gandy a balance_sheet profit and loss statement fuel costs and a list of equipment that was purchased and traded this information provided by mr gandy was used by camp to compute the gross_receipts of the nursery for camp did not have any bank statements or ledgers summary the following table summarizes pertinent items from the tax returns for the years in issue item interest_income capital_gains schedule e income schedule f sales schedule f gross_income schedule f net_income net_operating_loss adjusted_gross_income fuel credit refund dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure --- --- --- dollar_figure --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number --- --- big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the nursery's labor and transportation_expenses as determined by respondent were labor transportation year dollars gross_income dollars gross_income percentage of sched f percentage of sched f dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the following table summarizes information relating to the time of filing of petitioners' tax returns - - petitioners signed post- marked date date date date undated1 date date date date date received -- date -- -- date due_date -- date date date -- signed by preparer on date criminal investigation and respondent's determination on date special agents of the irs criminal_investigation_division executed a search warrant on the nursery as a result irs agents seized several boxes of records the agents located the two sets of ledgers on the same date mr gandy gave his voluntary consent to a search of person premises or conveyance as a result of the consensual search of the gandy residence irs agents seized several boxes of records including customer invoices real_estate records financial records and dollar_figure in currency for and respondent used the specific items method to determine petitioners' income respondent reconstructed petitioners' schedule f income from the nursery's records using primarily the nursery's invoices during the course of the criminal investigation irs special agents sent a form letter to more than customers of the nursery requesting information concerning their purchases from the nursery information on petitioners' interest_income from the mortgage loans was obtained by contacting the individual borrowers that were listed in the divorce records respondent made the following adjustments to petitioners' income item interest_income capital_gain schedule f gross_receipts net_operating_loss dollar_figure -- big_number big_number dollar_figure -- big_number big_number -- dollar_figure big_number big_number respondent allowed an investment_tax_credit in the amount of dollar_figure for respondent determined self-employment_tax on the schedule f income for each of the years in issue respondent mailed a notice_of_deficiency for through to petitioners on date for and respondent used the bank_deposits method to determine mr gandy's income respondent mailed a notice_of_deficiency for the taxable years and to mr gandy on date in the notice_of_deficiency respondent made the following adjustments item schedule f gross_receipts net_operating_loss dollar_figure -- dollar_figure big_number respondent determined self-employment_tax on the schedule f income for both years by amendment to answer respondent revised adjustments to income as follows item schedule f gross_receipts net_operating_loss dollar_figure -- dollar_figure big_number respondent adjusted the amounts of the deficiencies in income_tax the additions to tax and the penalty accordingly on date petitioners pleaded guilty and were convicted of subscribing to a false return for in violation of sec_7206 opinion petitioners do not deny that they had unreported gross_receipts from the nursery during the years in issue they also had unreported interest_income during certain of those years for they do not dispute that the omitted income exceeded percent of the gross_income stated in their return thus for that year the period of limitations is years under sec_6501 and assessment is not barred mr gandy’s return for was delivered to the irs on date petitioners claim that the return was untimely filed that pursuant to sec_7502 the return was filed when postmarked on date and therefore the notice_of_deficiency for that year mailed on date was untimely sec_7502 only applies however if the postmark date falls within the prescribed period or on or before the prescribed date for the filing including any extension granted for such filing of the return sec_7502 there is no evidence of an extension of time to file without an extension from date up to or beyond date sec_7502 does not apply and the filing_date is the date received by the irs date 92_tc_342 affd 898_f2d_50 5th cir if mr gandy had an extension until september or later the return was timely sec_7502 would not apply and the returns would be filed when delivered on date 103_tc_520 the notices of deficiency were mailed within years of that date therefore assessment is not barred for for and respondent relies on sec_6501 and therefore must prove that the returns for those years were false or fraudulent with the intent to evade tax respondent also has an alternative position under sec_6501 for based on a 25-percent omission from gross_income because the question of fraud is determinative as to the statutory period of limitations for of the years in issue as well as penalties or additions to tax for all years we first discuss the evidence and our conclusions with respect to fraud proof of fraud against either spouse prevents the running of the period of limitations as to both spouses with respect to the income_tax deficiency on a joint_return 56_tc_982 affd 470_f2d_87 1st cir in these cases however the evidence for and implicates both mr and mrs gandy underpayments attributable to fraud the addition_to_tax for fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer’s fraud 303_us_391 sec_6653 as applicable to imposes an addition_to_tax of percent of the underpayment if any portion of the underpayment is due to fraud and an additional_amount equal to percent of the interest with respect to the portion of the underpayment attributable to fraud for and sec_6653 imposes an addition_to_tax of percent of the portion of the underpayment attributable to fraud and an additional_amount equal to percent of the interest with respect to such portion for sec_6653 imposes an addition_to_tax of percent of the underpayment attributable to fraud for the fraud_penalty imposed under sec_6663 is equal to percent of the portion of the underpayment attributable to fraud to overcome the limitations defense and to sustain the additions to tax or penalties for fraud respondent must prove by clear_and_convincing evidence for each year an underpayment_of_tax and fraudulent intent sec_7454 rule b where as here the allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent can satisfy the burden of proving an underpayment in one of two ways ie by proving a likely source of the underreported income or by disproving an alleged nontaxable source see 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 in these cases petitioners have admitted that they had unreported income from nursery receipts and from interest respondent reconstructed the income for the first years by reference to petitioners’ invoices and ledgers and for the last years by reference to bank_deposits respondent’s agents’ actions were reasonable in view of the state of petitioners’ records and the evidence of the manner in which petitioners’ tax returns were prepared respondent is not required to prove the exact amount of the underpayment see 394_f2d_366 5th cir affg tcmemo_1966_81 dileo v commissioner supra pincite smith v commissioner tcmemo_1976_114 petitioners contend that notwithstanding their admission of unreported income they had additional deductions for expenses paid_by cash that offset or substantially reduce the amount of unreported income they further contend that they believed that they did not owe additional tax because the unreported amounts were reinvested in the business however over the years that the investigation was conducted by the government and through trial of these cases they did not present any documents or witnesses that corroborated their claims of substantial deductible expenses not reported on their tax returns as discussed below their belated attempts to reconstruct deductions are not persuasive even in criminal_tax_evasion cases where the government bears the greater burden_of_proof beyond a reasonable doubt it is well settled that evidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses if any 377_f2d_469 1st cir accord eg 581_f2d_1199 5th cir 554_f2d_59 2d cir 231_f2d_928 9th cir 218_f2d_869 7th cir 202_f2d_592 3d cir see franklin v commissioner tcmemo_1993_184 barragan v commissioner tcmemo_1993_92 affd without published opinion 69_f3d_543 9th cir respondent’s burden of proving an underpayment has been satisfied respondent must also prove fraudulent intent this burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes webb v commissioner supra pincite fraud will never be presumed it may be proved by circumstantial evidence because direct proof of the taxpayer’s intent is rarely available the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 67_tc_143 both petitioners pleaded guilty and were convicted of filing a false return for and their pleas and convictions may also be considered as evidence of intent 84_tc_636 a pattern of consistent and substantial understatements of income is strong evidence of fraud webb v commissioner f 2d pincite 70_tc_562 affd without published opinion 621_f2d_439 5th cir the courts have developed a number of objective indicators or badges_of_fraud that may establish fraudulent intent including understatement of income inadequate records implausible or inconsistent explanations of behavior concealment of assets and substantial dealings in cash see eg 796_f2d_303 9th cir affg tcmemo_1984_601 in these cases respondent contends that petitioners engaged in a 5-year pattern of understating substantial amounts of income maintained inadequate books_and_records concealed assets by use of secret bank accounts such as the account in the name of burnice gandy and the personal checking accounts gave implausible or inconsistent explanations of behavior concealed their assets and their income and had numerous dealings in cash neither the underreporting of income nor the use of cash is disputed by petitioners petitioners also acknowledge that they kept two sets of ledgers reflecting income from two groups of customers many of the customers’ checks relating to sales recorded in one group of ledgers were cashed the preparers of petitioners’ tax returns were not advised of the cashing of customers’ checks and because the tax returns were prepared based on records of bank_deposits receipts from the cashed checks were not reported we are convinced that both petitioners knew that these methods of keeping books and preparing returns would result in underreporting of their income as discussed further below we reject petitioners’ contention that the proceeds of cashed checks some of which were used for interest- bearing loans to others and some for their personal living_expenses were all spent on deductible expenditures we are convinced that petitioners’ use of cash was intended to conceal their income and their assets our view in this regard is based in part on testimony corroborated by documentary_evidence that mrs gandy instructed employees to negotiate checks or otherwise engage in cash transactions in amounts totaling less than dollar_figure in order to avoid required reporting of those transactions to the irs mr gandy made several representations including to his preparers and to respondent’s agents that amounts deposited in the nursery account from burnice gandy constituted loans when the evidence is convincing that burnice gandy could not have made those loans and that the source of the funds was nursery receipts mr gandy contends that receipts were concealed in relation to the divorce to protect them from mrs gandy even if such concealment served two purposes the effect and apparent intention was also to underreport income several witnesses reported that mr gandy expressed his intention to beat the government by devices including use of cash none of these incriminating statements were refuted by petitioners petitioners dispute respondent’s agents’ accounts of the original interview with mr gandy even disregarding respondent’s arguments concerning inconsistencies and false statements made during that investigation the record reflects many inconsistent and implausible statements much of the implausibility is in the form of petitioners’ claimed defenses to respondent’s determinations petitioners engage in rhetoric and hyperbole unsupported by the record in attempts to blame others for their current predicament and to obscure the compelling evidence against them for example they assert that an unspecified amount was embezzled by a former employee but the only support they cite is the assertion of counsel during trial that the employee was indicted there is neither testimony nor documentary_evidence to substantiate the claim and indictment alone would not establish anything counsel was warned several times during trial that such assertions would be given no weight they argue that they are handicapped by the government’s seizure of records but the court found that the records were returned to them they imply that certain witnesses have grudges and are biased but they have failed to discredit the testimony given by those witnesses they assert that they did not take additional steps that would have indicated fraud such as asking that their mortgages be repaid in cash these arguments are unavailing presumably the borrowers wanted evidence of interest payments for their own purposes in any event it is not a defense that petitioners did not do more to further their fraud petitioners contend that they relied on their accountants to prepare accurate returns and reasonable reliance on a competent agent may be a sufficient defense to fraud however such reliance indicates an absence of fraudulent intent only when the agent has been provided with complete information from which an accurate return could have been prepared and there is no other evidence indicating fraudulent intent 301_f2d_484 5th cir affg tcmemo_1959_172 in this instance there is clear_and_convincing evidence that petitioners did not inform their tax_return_preparers of the diverted receipts and misled the preparers about their income assets and the source of deposits into their bank accounts petitioners contend that they were unsophisticated and reasonably relied on their preparers we do not accept their testimony in this regard these cases are comparable to estate of temple v commissioner supra and we incorporate the same analysis here there the court stated the taxpayer’s conduct was intimately entwined with the inaccurate recording of his business income he often took receipt of incoming checks endorsed them sometimes withheld cash and carried them to the bank for deposit this subsequently resulted in omitted or inaccurate journal entries in addition the taxpayer had a consistent practice of cashing checks which generated no deposit slips and thereby prevented income from being recorded in the journal while a taxpayer’s reliance upon his accountant to prepare accurate returns may indicate an absence of fraudulent intent this is true in the first instance only if the accountant has been supplied with all the information necessary to prepare the returns the estate argues in this regard that the preparer had total access to all of the business’ books_and_records so that even though the journal was inaccurate a thorough professional job of accounting would have uncovered the inaccuracies of course the thorough audit conducted by respondent’s agents did discover many omitted and erroneous entries however we cannot conclude on the basis of the record before us that the preparer was retained to check with the business’ customers in order to find out whether they made payments to the business which were not recorded in the journal or to otherwise doublecheck the journal entries made by the bookkeepers the evidence points to the contrary estate of temple v commissioner t c pincite citation and fn ref omitted see also webb v commissioner f 2d pincite foster v commissioner f 2d 4th cir affg on this issue and revg on another issue tcmemo_1965_246 roose v commissioner tcmemo_1995_585 affd without published opinion 108_f3d_1377 6th cir morris v commissioner tcmemo_1992_635 affd without published opinion 15_f3d_1079 5th cir becerra v commissioner tcmemo_1984_134 for and respondent has presented clear_and_convincing evidence of fraud as to both petitioners relating to unreported gross_receipts of the nursery for and respondent has presented clear_and_convincing evidence of fraud with respect to mr gandy the evidence is also clear_and_convincing that petitioners used cash to conceal income and assets that they may also have used cash for deductible expenses was in our view in furtherance of their fraudulent activities thus we are convinced that the entire net underpayments after adjustment of the nursery income as set forth below are due to fraud the statute_of_limitations therefore does not bar assessment for any year and the additions to tax and penalties for fraud will be sustained for each year nursery income petitioners have failed to raise any bona_fide disputes about the unreported income for the years in issue and mr gandy acknowledges that his expenses were not understated for or from the time of the investigation in through filing of the petition in and prior to trial in petitioners contended that their expenses were correctly reported on their tax returns and failed to raise any claim for additional deductions at the time of trial and in their briefs however they assert that they are entitled to additional labor and transportation expense deductions as follows item labor dollar_figure transportation big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure these claims are based on their assertions that their profit percentage for those years under respondent’s determinations exceeded their profits in other years and profits earned by their competitors these claims are based on vague estimates by mr gandy and by competitors that are totally unsupported by reliable evidence the claims were neither timely nor detailed enough to provide respondent with a reasonable opportunity to investigate their validity moreover to the extent that the claims are based on payments in cash of expenses for wages to coyotes who transported the laborers from mexico and unsubstantiated trucking expenses they are undermined by evidence that payments to coyotes and trucking expenses for which no receipts were obtained were recouped by deductions from wages paid to the employees finally the amounts claimed are simply not credible petitioners seek to increase the deductions for labor costs by nearly doubling them for adding dollar_figure to dollar_figure claimed on the original return and adding an additional two-thirds of the amount claimed for adding dollar_figure to dollar_figure claimed on the return we are not persuaded that they had that much cash available after diverting cash to their loan business and other personal uses unless they had substantial amounts of unreported cash income as well nonetheless in view of the nature of petitioners’ business during the years in issue and their use of imported labor and payments of those laborers in cash it is likely that some expenses that would be deductible were paid in cash under these circumstances we must weigh heavily against petitioners whose inexactitude is of their own making we also bear in mind that petitioners had some cash sales in undetermined amounts during the years in issue that were not included in respondent’s computation of unreported income 39_f2d_540 2d cir however the court must have some basis on which an estimate may be made 245_f2d_559 5th cir 85_tc_731 we have taken into account the changing nature of the nursery’s business from primarily b b to container trees and the effect on transportation costs as well as labor costs we conclude that petitioners may deduct an additional dollar_figure for labor in and in and dollar_figure for labor in we are not persuaded that they are entitled to deduct any additional transportation_expenses interest_income petitioners admit making loans and receiving interest payments beginning with the taxable_year their argument is that not all payments were made in a timely fashion and thus respondent has overstated the amount of interest received respondent obtained copies of some of the borrowers' checks or other records of payments they also interviewed the borrowers from this information respondent calculated the amount of petitioners' mortgage interest_income petitioners have submitted no records that they may have kept regarding the borrowers' repayments of the mortgage loans nor have they testified that any borrowers failed to make the payments used by respondent in calculating the additional interest_income we are persuaded that the amounts of interest_income determined by respondent were correct we sustain respondent's determination of petitioners' interest_income capital_gains from lake house sec_1001 and sec_61 require a taxpayer to recognize gain on the disposition of property the gain is the excess of the amount_realized over the adjusted_basis sec_1001 adjusted_basis is the basis or cost of the property subject_to certain adjustments not pertinent here sec_1001 sec_1012 petitioners paid dollar_figure to redeem the lake house from foreclosure petitioners have not proven any additional basis in the property they received dollar_figure in insurance proceeds and sold the property for dollar_figure they paid dollar_figure in closing costs the amount_realized was dollar_figure dollar_figure plus dollar_figure less dollar_figure petitioners' gain was thus dollar_figure dollar_figure less dollar_figure petitioners reported gain of dollar_figure in the notice_of_deficiency respondent increased petitioners' income by dollar_figure the adjustment for the gain on lake house will be sustained as to this amount net operating losses petitioners contend that they are entitled to a net_operating_loss carried forward to from and petitioners presented no evidence concerning the net operating losses they rely solely on a schedule attached to their return as filed and an assertion that an audit of their return for resulted in no change the loss claimed apparently related back to and years for which there was no evidence at all petitioners merely testified vaguely about losses in and even if respondent had audited the return for without change there is no evidence that the net_operating_loss was correctly computed for that year or would have made a difference for that year to be entitled to deduct the claimed net_operating_loss petitioners would have to show that the losses were sustained and how much was offset against taxable_income in earlier years see sec_172 674_f2d_553 6th cir affg tcmemo_1980_581 25_tc_1100 revd and remanded on another issue 259_f2d_300 5th cir egly v commissioner tcmemo_1988_223 naegle v commissioner tcmemo_1965_212 affd per curiam 378_f2d_397 9th cir additions to tax and penalties our discussion above concludes that petitioners are liable for the additions to tax and penalties for fraud for each year and the alternative determinations with respect to negligence and delinquency are therefore moot respondent also determined additions to tax under sec_6661 for through sec_6661 imposes an addition_to_tax if there was a substantial_understatement_of_income_tax for any taxable_year there was a substantial_understatement if the amount of the understatement exceeded the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 the amount of the understatement is reduced by the portion attributable to the tax treatment of any item if there is or was substantial_authority for such treatment or any item with respect to which the relevant facts are adequately disclosed sec_6661 the understatements of income_tax for through were substantial no authority exists for petitioners’ failure to report income petitioners did not disclose any facts concerning the unreported items in their returns petitioners are liable for the additions to tax under sec_6661 for through and mr gandy is liable for that addition_to_tax for to reflect the above holdings decisions will be entered under rule
